DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the initial Office Action based on the application filed 09/20/19. Claims 1-25 are presented for examination and have been considered below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14, 15, 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claim 14, it is not clear to the Examiner of what the claimed features “attempting
As per claim 15, it is not clear to the Examiner of what the claimed features “identifying the altered version of the first set of data or the altered version of the codeword” are referring to because the specification fails to disclose the steps involved when such a function is performed. Therefore, the verb or word “identifying” is being interpreted as selecting.
As per claim 18, it is not clear the Examiner how the second set of data, which is an altered version of the first set of data, could be used to determine if the memory device is defective based on data comparison. In other words, the first set of data and the second set of data will always be different since the latter is a modified version of the first one.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 11-21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Pyo et al (US2019/0088349 A).
Claim 1: Pyo et al teach a method, comprising: receiving, from a host device, a write command for a first set of data (e.g. [0021], [0091]); generating, based at least in part on the write command, a codeword that corresponds to the first set of data (e.g. [0036], [0058]); receiving, from the host device, a read command (e.g. [0021], [0091]) for the first set of data; and transmitting a second set of data that is based at least in part on an altered version of the first set of data or an altered version of the codeword (e.g. [0060]-[0061]).
Not taught by Pyo et al is transmitting the altered data to the host. However, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to perform the ECC diagnostic anywhere in the memory system, such as at the host, since such a modification would have involved reallocating steps in the teaching of Pyo et al, which would not have changed the inventive concept of the claimed invention.

As per claim 17, the claimed features are rejected similarly to claim 1 above.
Pyo et al teach the method of claim 1, further comprising: storing the codeword based at least in part on the write command (e.g. [0021], [0091]); accessing the codeword based at least in part on the read command (e.g. [0021], [0091]); and altering, based at least in part on accessing the codeword, at least one bit of the codeword to generate the altered version of the codeword (e.g. [0060]-[0061]).

Claim 3: Pyo et al teach the method of claim 1, further comprising: generating the altered version of the codeword based at least in part on the write command (e.g. [0028]); storing the altered version of the codeword (e.g. [0028]); and accessing the altered version of the codeword based at least in part on the read command (e.g. [0028]).

Claim 5: Pyo et al teach the method of claim 1, further comprising: generating the altered version of the first set of data or the altered version of the codeword (e.g. [0036], [0058]), wherein transmitting the second set of data is based at least in part on generating the altered version of the first set of data or the altered version of the codeword (e.g. [0060]-[0061]).

Claim 11: Pyo et al teach the method of claim 1, further comprising: altering, based at least in part on the write command, at least one bit in the first set of data to generate the altered version of the first set of data (e.g. inverting bits - [0052]). 

Claim 12. Pyo et al teach the method of claim 1, wherein at least two bits in the altered version of the first set of data differ from corresponding bits in the first set of data (e.g. inverting bits - Pyo et al teach the method of claim 1, wherein at least two bits in the altered version of the codeword have different values than corresponding bits in the codeword (e.g. S121, fig. 5).
Claim 14: Pyo et al teach the method of claim 1, further comprising: attempting (e.g. correcting) to generate the second set of data as identical to the first set of data based at least in part on the altered version of the first set of data or the altered version of the codeword (e.g. [0022], [0024]).
Pyo et al fail to teach transmitting one or more commands to the host device based at least in part on attempting to generate the second set of data as identical to the first set of data. However, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to send a notification to the host to perform data recovery or diagnostic tests when the error detection circuit is unsuccessful. 

Claim 15: Pyo et al teach the method of claim 1, further comprising: identifying the altered version of the first set of data or the altered version of the codeword (e.g. [0041]-[0043]). 

Claim 16: Pyo et al implicitly teach the method of claim 15, further comprising: receiving, from the host device, a command to switch from a first mode of operation to a second mode of operation, wherein identifying the altered version of the first set of data or the altered version of the codeword is based at least in part on being in the second mode of operation (e.g. Pyo et al teach normal mode and test mode, [0026]). One of ordinary skill in the art, before the effective 

Claim 18: Pyo et al teach the method of claim 17, further comprising: determining that the second set of data is different than the first set of data (e.g. the second data is the altered version of the first data -(e.g. [0036], [0058]); and determining that the memory device has committed an error based at least in part on the second set of data being different than the first set of data (e.g. [0034]).

Claim 19: Pyo et al teach the method of claim 18, further but fail to teach transmitting one or more commands to the memory device based at least in part on determining that the memory device has committed the error. However, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to perform data recovery or diagnostic tests in the memory device in order to verify the cause of the error. 
Claim 20: Pyo et al teach the method of claim 17, but fail to teach determining that the second set of data is identical to the first set of data; and determining that the memory device has committed an error based at least in part on the second set of data being identical to the first set of data. However, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to compare the modified data with the original date to determine the functionality of the memory device. 
Pyo et al teach the method of claim 20, but fail to teach transmitting one or more commands to the memory device based at least in part on determining that the memory device has committed the error. However, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to perform data recovery or diagnostic tests in the memory device in order to verify the cause of the error. 
Claim 23: Pyo et al implicitly teach the method of claim 17, further comprising: transmitting, to the memory device, a command to enter a mode of operation for testing error correcting functionality, wherein receiving the second set of data is based at least in part the mode of operation (e.g. Pyo et al teach normal mode and test mode, [0026]). One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to have a host or user controlling the mode operations in the teaching of Pyo et al.

Claims 4 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Pyo et al as applied to claim 1 above, and further in view of Fukushima (US5,392,301).
Claim 4: Pyo et al teach the method of claim 1, but fail to teach receiving, from the host device, the altered version of the first set of data. However, the technique of receiving the modified data or test data from a host or external device was known, before the effective filing date of the claimed invention, as disclosed by Fukushima (e.g. col. 3, lines 68 & col. 4, lines 1-7; col. 5, lines 30-50). Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to use a known technique to implement the Pyo et al, since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement.

As per claim 22, the claimed features are rejected similarly to claim 4 above.

Claim 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Pyo et al and further in view of Laurent et al (US2013/0246895 A1).
Claim 24: Pyo et al teach an apparatus, comprising: a memory cells to store data (e.g. item 300, fig. 1); an encoder (e.g. item 100, fig. 1) coupled with the memory cells and to generate codewords associated with the data; and circuitry (e.g. item 200, fig. 1) coupled with the memory cells and to: determine that the apparatus is configured in a first mode of operation or a second mode of operation (e.g. [0026]); propagate a first codeword generated by the encoder to the second set of memory cells when the apparatus is configured in the first mode of operation (e.g. [0027]); and discard or alter a second codeword generated by the encoder when the apparatus is configured in the second mode of operation (e.g. step S121). 
Not taught by Pyo et al is using a first group of memory cells to store data and a second group of memory cells to store codewords. However, such a technique was known in the art, before the effective filing date of the claimed invention, as disclosed by Laurent et al (e.g. see Abstract). Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to use any known technique in the teaching of Pyo et al, since 

Claim 25: Pyo et al teach apparatus of claim 24, wherein the circuitry is further configured to: invert at least one bit of the second codeword based at least in part on a read command or a write command for a set of data associated with the second codeword (e.g. step S121).

Allowable Subject Matter
Claims 6-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUERRIER MERANT whose telephone number is (571)270-1066.  The examiner can normally be reached on Monday-Friday 8:00 Am - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GUERRIER MERANT/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        3/13/2021